Clifford F. Brown, J.,
concurring. Although the holdings were not in favor of the civil service employees, nevertheless rationale contained in the following cases from other jurisdictions support the decision we reach today. University of Nevada v. State Employees Assn. (1974), 90 Nev. 105, 111, 520 P. 2d 602; Ball v. Bd. of Trustees of State Colleges (1968), 251 Md. 685, 692, 248 A. 2d 650; Corwin v. Farrell (1951), 303 N.Y. 61, 68, 100 N.E. 2d 135. Even though the hiring of a private contractor to replace civil service employees is done in good faith, it may not be done to evade the civil service, to effect a fundamentally sham reorganization, or as a scheme to oust civil service employees simply to make room for others.